Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 8, before “said”, --each of-- has been added.
           (2) In claim 1, line 29, after “stowed” (first occurrence), --position-- has been added.
           (3) In claims 2-6 and 8-10, line 1, “combination cutter and glass break tools of the” has been deleted.
           (4) In claim 2, line 2, “having” has been changed to --has--.
           (5) In claims 3 and 4, line 2, “being” has been changed to --is--.
           (6) In claim 6, line 3, “rearward” has been deleted.
           (7) In claim 6, line 4, “the” (first occurrence) has been deleted.
           (8) In claim 7, line 8, before “said”, --each of-- has been added.
           (9) In claim 7, line 19, after “stowed”, --position-- has been added.
           (10) In claim 8, line 2, “having” has been changed to --has--.
           (11) In claim 8, line 3, “safety harness” (second occurrence) has been deleted.
           (12) In claim 9, line 3, “being” has been changed to --is--.
 2.       Authorization for this examiner’s amendment was given in an interview with Mr. Sanford Piltch on February 9, 2022.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724